t c memo united_states tax_court sivatharan natkunanathan petitioner v commissioner of internal revenue respondent docket no 10332-14l filed date sivatharan natkunanathan pro_se robert h berman for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal reve- all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure nue service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his action in sustaining the proposed levy was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including attached exhibits and affidavits see rule b for facts relating to the general background of this case we take judicial_notice of the docket entries in natkunanathan v commissioner tcmemo_2010_15 aff’d 479_fedappx_775 9th cir and of petitioner’s subsequent and frivolous filings in the u s supreme court petitioner filed his federal_income_tax return late and subsequently sought to amend it on at least three separate occasions following an examination a court may take judicial_notice of appropriate adjudicative facts at any stage in a proceeding whether or not the parties request it see fed r evid a c 442_f3d_741 n 9th cir stating that the court may take judicial_notice of court filings and other matters of public record 331_f2d_600 6th cir explaining that a court may take judicial_notice sua sponte in general a court may take notice of facts that are capable of accurate and ready determination by resort to sources whose accuracy cannot be reasonably questioned fed r evid b of his original return the irs determined a tax_deficiency and additions to tax and sent a notice_of_deficiency by certified mail to petitioner’s last_known_address petitioner timely petitioned this court the case was tried and we issued an opinion natkunanathan tcmemo_2010_15 finding for a deficiency and an addition_to_tax petitioner appealed to the u s court_of_appeals for the ninth circuit which affirmed our decision 479_fedappx_775 petitioner filed several motions in the supreme court seeking permission to file a petition for writ of certiorari out of time these motions were denied he has attempted to file numerous other documents with the supreme court it has refused to accept those filings when taking his appeal to the court_of_appeals petitioner did not post a bond_to_stay_assessment_and_collection see sec_7485 rule respondent accordingly assessed petitioner’s tax_liability for and proceeded to collect it on date two months after the supreme court denied petitioner’s second motion the irs sent him a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted form request for a col- lection due process or equivalent_hearing he there stated as his reason for re- questing a cdp hearing the federal_income_tax deficiency is currently on ap- peal in the united_states supreme court on the form petitioner did not check any of the boxes for requesting a collection alternative or innocent spouse relief on date a settlement officer so from the irs office of appeals sent petitioner a letter scheduling a correspondence hearing and re- questing financial information petitioner did not provide any of the requested financial information or suggest a collection alternative after he failed to parti- cipate in the cdp hearing the so sent him a last chance letter to which he responded by sending the so summary copies of supreme court proceedings but no financial information the so thereupon closed the case and on date the irs sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the levy while residing in california petitioner timely petitioned this court for review i summary_judgment and standard of review discussion the purpose of summary_judgment is to expedite litigation and avoid unne- cessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genu- ine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d where as here the taxpayer cannot dispute his underlying tax_liability the court reviews the irs’ determination for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a deter- mination is arbitrary capricious or without sound basis in fact or law see mur- phy v commissioner 125_tc_301 aff’d 469_f3d_21 1st cir we accordingly review the so’s actions with respect to for abuse_of_discretion only petitioner responded to the motion for summary_judgment but his response alleges no dispute as to any material fact in the light of respondent’s motion his sec_6330 permits a taxpayer to challenge the existence or amount of his underlying liability in a cdp proceeding only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability petitioner received a notice_of_deficiency for and contested that liability in this court see natkunanathan tcmemo_2010_15 his underlying tax_liability for was therefore not at issue in his cdp hearing supporting affidavits and petitioner’s response thereto we conclude that no material facts are in dispute and that this case may be adjudicated summarily ii analysis in deciding whether the so abused her discretion in sustaining the levy we consider whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action bal- ances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 it is clear from our review of the record that the so analyzed the transcript of petitioner’s account and properly verified that the requirements of applicable law and administrative procedure were followed petitioner proposed no col- lection alternative and the so in sustaining the levy properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see id the only question is whether petitioner at his cdp hearing raised any issue that has merit the answer to that question is clearly no as his only basis for requesting a cdp hearing petitioner stated that his tax_liability was on appeal in the united_states supreme court that statement was false petitioner did not file a timely petition for certiorari and the supreme court denied his motions for leave to petition out of time when a taxpayer timely petitions this court in response to a notice of defi- ciency the irs generally may not proceed to assess or collect the tax until the decision of the tax_court has become final sec_6213 where as here a decision of our court has been affirmed on appeal the decision becomes final u pon the expiration of the time allowed for filing a petition for certiorari sec_7481 the ninth circuit issued its mandate on date as of date when petitioner’s cdp hearing was scheduled the period for seeking certiorari had expired at least nine months previously see u s c sec_2101 our decision in petitioner’s case was thus final and there was no basis for petitioner’s assertion that the irs was statutorily barred from seeking to collect the tax even if our decision had not been final the irs would still have been free to collect petitioner’s tax_liability because he had failed to post an appeal_bond sec_7485 provides that n otwithstanding any provision of law imposing restrictions on the assessment and collection of deficiencies appellate review under sec_7483 shall not operate as a stay of assessment or collection of any portion of the deficiency determined by the tax_court unless the taxpayer files a timely notice of appeal and as relevant here also posts a bond as provided in sec_7485 petitioner did not post such a bond if no bond is posted the irs may properly assess taxes and initiate collection during the pen- dency of the appeal 124_tc_189 n byers v commissioner tcmemo_2012_27 aff’d 740_f3d_668 d c cir schroeder v commissioner tcmemo_2005_48 for this reason as well the so correctly rejected petitioner’s contention that his supposed pursuit of further ap- pellate review prevented the irs from levying to collect his tax_liability see kovacevich v commissioner tcmemo_2009_160 slip op pincite n see also dawn v richmond 861_f2d_268 9th cir unpublished table decision holding that the commissioner’s assessment and collection activities did not vio- late taxpayers’ statutory or constitutional rights where they did not post a bond once a taxpayer has been given a reasonable opportunity for a hearing but fails to avail himself of it the commissioner may make a determination based on the case file see eg oropeza v commissioner tcmemo_2008_94 aff’d 402_fedappx_221 9th cir taylor v commissioner tcmemo_2004_25 aff’d 130_fedappx_934 9th cir sec_301_6330-1 q a-d7 proced admin regs the so tried to schedule a cdp hearing with petitioner and when he failed to respond gave him a final opportunity to contest the levy by sending him a last chance letter on the record before us we find that petitioner was given a reasonable opportunity to seek a collection alternative if he desired one he completely failed to take advantage of that opportunity finding no abuse_of_discretion in any respect we will grant summary_judgment for respon- dent and affirm the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
